     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   CAROL S. CLARK
     Special Assistant United States Attorney
 4          Social Security Administration
 5          160 Spear Street, Suite 800
            San Francisco, CA 94105
 6          Telephone: (415) 977-8975
            Facsimile: (415) 977-8873
 7
     Attorneys for Defendant
 8
 9                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA
10                                    SACRAMENTO DIVISION
11
     LOREN FARIA,                                ) CASE NO. 2:18-cv-00440-CKD
12                                               )
13            Plaintiff,                         )
     vs.                                         ) STIPULATION AND ORDER
14                                               ) TO REMAND
     NANCY A. BERRYHILL,                         )
15   Acting Commissioner of Social Security,     )
16            Defendant.                         )
     __________________________            _____ )
17
                                      STIPULATION TO REMAND
18
            IT IS HEREBY STIPULATED, by and between Loren Faria (Plaintiff) and Nancy A.
19
     Berryhill, Acting Commissioner of Social Security (the Commissioner or Defendant), through
20
     their respective counsel of record, that this action be remanded for further administrative action
21
     pursuant to section 205(g) of the Social Security Act, as amended, 42 U.S.C. section 405(g),
22
     sentence four.
23          On remand, the Appeals Council will remand the case to an administrative law judge
24   (ALJ) for a new decision. The Appeals Council will instruct the ALJ to reevaluate the medical
25   evidence and other evidence of record and take further action, as warranted, to complete the
26   administrative record and resolve the above issues.
27
28
 1           The parties further request that the Clerk of the Court be directed to enter a

 2   final judgment in favor of Plaintiff, and against Defendant, reversing the final decision of the

 3   Commissioner.

 4
                                                    Respectfully submitted,
 5
 6   Dated: October 25, 2015                         /s/ Josephine Gerrard
                                                    (As authorized via email on October 25, 2018)
 7                                                  JOSEPHINE GERRARD
                                                    Attorney for Plaintiff
 8
     Dated: October 25, 2015                        MCGREGOR W. SCOTT
 9
                                                    United States Attorney
10                                                  DEBORAH LEE STACHEL
                                                    Regional Chief Counsel, Region IX
11                                                  Social Security Administration
12                                           By:    /s/ Carol S. Clark
13                                                  CAROL S. CLARK
                                                    Special Assistant U.S. Attorney
14                                                  Attorneys for Defendant

15
                                                   ORDER
16
17   Pursuant to stipulation, it is so ordered.

18
     Dated: October 26, 2018
19
                                                       _____________________________________
20                                                     CAROLYN K. DELANEY
                                                       UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28
